COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JOSE DEMETRIO PINEDA,                           §             No.08-21-00142-CR

                       Appellant,                 §               Appeal from the

  v.                                              §              109th District Court

  THE STATE OF TEXAS,                             §           of Winkler County, Texas

                        State.                    §                  (TC# 5462)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 3, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. M. Michele Rogers, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 3, 2022.

       IT IS SO ORDERED this 4th day of January, 2022.


                                     PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.